


110 HCON 235 IH: Regarding ending World Bank disbursements

U.S. House of Representatives
2007-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 235
		IN THE HOUSE OF REPRESENTATIVES
		
			October 16, 2007
			Mr. Kirk (for
			 himself, Mr. Rothman,
			 Mr. Andrews,
			 Mr. Israel,
			 Mr. Chabot,
			 Mr. Burton of Indiana,
			 Mr. Renzi,
			 Mr. Doyle,
			 Mr. Linder,
			 Mr. Cohen,
			 Mr. Porter,
			 Mr. McKeon,
			 Mrs. Schmidt,
			 Mr. Shays,
			 Mr. McCotter,
			 Mr. Bonner,
			 Mr. Shuster,
			 Mr. Royce,
			 Mr. Ferguson,
			 Mr. Pitts,
			 Ms. Foxx, Mrs. Blackburn, and Mrs. Musgrave) submitted the following concurrent
			 resolution; which was referred to the Committee on Financial Services, and in
			 addition to the Committee on Foreign
			 Affairs, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		CONCURRENT RESOLUTION
		Regarding ending World Bank disbursements
		  to Iran until the International Atomic Energy Agency certifies the compliance
		  of the Islamic Republic of Iran with Resolutions 1696 and 1747 of the United
		  Nations Security Council and the terms of the Nuclear Non-Proliferation
		  Treaty.
	
	
		Whereas the Islamic Republic of Iran is a signatory to the
			 Nuclear Non-Proliferation Treaty and a member of the International Atomic
			 Energy Agency;
		Whereas, although Iran has agreed to safeguards to ensure
			 compliance with its non-proliferation commitments under the Nuclear
			 Non-Proliferation Treaty, the International Atomic Energy Agency has reported
			 numerous concerns with the implementation of such safeguards to ensure Iran’s
			 compliance with its commitments;
		Whereas international inspections in 2003 and 2004 of
			 Iran’s nuclear program revealed significant undeclared activities with
			 potential application for the development of nuclear weapons;
		Whereas according to the International Atomic Energy
			 Agency, Iran has not declared the full scope of its nuclear program and has not
			 allowed full and unrestricted access to all its nuclear sites;
		Whereas, in June 2006, Iran refused to consider economic
			 incentives offered by the five permanent members of the United Nations Security
			 Council and Germany in exchange for a permanent halt to Iran’s uranium
			 enrichment program;
		Whereas, on July 31, 2006, the United Nations Security
			 Council adopted Resolution 1696, setting a deadline of August 31, 2006, for
			 Iran’s full, unconditional, and immediate compliance with its obligations under
			 the Nuclear Non-Proliferation Treaty;
		Whereas Iran is in violation of Resolution 1696;
		Whereas, on March 23, 2007, the Iranian Revolutionary
			 Guard Navy seized 15 British marines and sailors on the same day the United
			 Nations Security Council considered a new resolution to sanction the Government
			 of Iran for its continued defiance of the United Nations Security Council and
			 the International Atomic Energy Agency;
		Whereas, on March 24, 2007, the United Nations Security
			 Council adopted Resolution 1747 to impose further economic sanctions on Iran
			 for its non-compliance with previous United Nations Security Council
			 resolutions;
		Whereas Iran is in violation of Resolution 1747;
		Whereas, on May 14, 2007, Director General Mohammed
			 El-Baradei of the International Atomic Energy Agency announced that Iran
			 possesses the knowledge to enrich uranium to weapons-grade level;
		Whereas, on May 20, 2007, the head of Iran’s Atomic Energy
			 Organization announced the Iranian nuclear program was moving ahead as
			 scheduled towards its previously stated goal of 50,000 centrifuges running at
			 its Natanz facility;
		Whereas, on May 23, 2007, the International Atomic Energy
			 Agency reported that Iran not only ignored the deadline imposed by the United
			 Nations Security Council to stop enriching uranium, but also markedly expanded
			 its enrichment program;
		Whereas diplomatic means present the most effective way to
			 defuse the crisis regarding the Iranian nuclear program;
		Whereas the World Bank is funding nine government projects
			 in Iran totaling $1.355 billion;
		Whereas the World Bank operates one project in Isfahan,
			 the headquarters of Iran’s nuclear program;
		Whereas loan credits from the International Bank for
			 Reconstruction and Development are paid directly to the recipient
			 government;
		Whereas the United States remains the top investor in the
			 World Bank, contributing $950 million in 2006 and $940 million in 2007;
		Whereas the World Bank disbursed at least $220 million to
			 Iran in fiscal year 2007, and more than $870 million is scheduled for
			 disbursement in fiscal years 2008, 2009, and 2010;
		Whereas the Board of Directors of the World Bank has taken
			 no action to end these disbursements, and the United Nations Security Council
			 has given no explicit direction to the World Bank on this issue;
		Whereas the World Bank is part of the United Nations
			 family and the policies of the World Bank should be aligned with the policies
			 of the United Nations Security Council; and
		Whereas failure to end World Bank disbursements to Iran
			 could impact future contributions to the World Bank by the United States and
			 other leading investors: Now, therefore, be it
		
	
		That Congress—
			(1)urges the Board of Directors of the World
			 Bank to request a policy review of current disbursements to the Islamic
			 Republic of Iran and to end these disbursements until the International Atomic
			 Energy Agency certifies the compliance of Iran with resolutions 1696 and 1747
			 of the United Nations Security Council and the terms of the Nuclear
			 Non-Proliferation Treaty; and
			(2)urges the United Nations Security Council
			 to order the World Bank to end disbursements to Iran if the Board of Directors
			 of the World Bank fails to take action on its own.
			
